             IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                           AUGUSTA DIVISION


STEVEN HORTON,                        *
                                      *


        Plaintiff,                    *
                                      *


             V.                       *          CV 118-165
                                      *


ALBERT REEVES, ROY REEVES,            *
DURWOOD ''WOODY" DAVIS, and           *
MCDUFFIE COUNTY,                      *
                                      *


        Defendants.                   *




                               ORDER




       Before the Court is Plaintiff's Voluntary Dismissal.       (Doc.

35.)    Plaintiff voluntarily dismisses Counts III and IV of the

Amended Complaint (Doc. 24) as to all defendants against whom those

claims were made.      After due consideration, the Court finds the

dismissal proper under Federal Rule of Civil Procedure 41(a)(2).

IT IS THEREFORE ORDERED that Counts III and          IV of the Amended

Complaint are DISMISSED WITHOUT PREJUDICE.

       ORDER ENTERED at Augusta, Georgia, this ^          of February,

2019.



                                 J.        HALL, CHIEF JUDGE
                                 UNITE^STATES DISTRICT COURT
                                 -setrrfl^N district of Georgia
